

117 S1636 IS: Save Local Business Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1636IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Marshall (for himself, Mr. Scott of South Carolina, Mr. Inhofe, Mr. Burr, Mr. Cassidy, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify the treatment of 2 or more employers as joint employers under the National Labor Relations Act and the Fair Labor Standards Act of 1938.1.Short titleThis Act may be cited as the Save Local Business Act.2.Clarification of joint employment(a)National Labor Relations ActSection 2(2) of the National Labor Relations Act (29 U.S.C. 152(2)) is amended—(1)by striking The term employer and inserting (A) The term employer; and(2)by adding at the end the following:(B)An employer may be considered a joint employer of the employees of another employer only if each employer directly, actually, and immediately exercises significant control over the essential terms and conditions of employment of the employees of the other employer, such as hiring such employees, discharging such employees, determining the rate of pay and benefits of such employees, supervising such employees on a day-to-day basis, assigning such employees a work schedule, position, or task, or disciplining such employees..(b)Fair Labor Standards Act of 1938Section 3(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(d)) is amended—(1)by striking Employer includes and inserting (1) Employer includes; and(2)by adding at the end the following:(2)An employer may be considered a joint employer of the employees of another employer for purposes of this Act only if each employer meets the criteria set forth in section 2(2)(B) of the National Labor Relations Act (29 U.S.C. 152(2)(B)) except that, for purposes of determining joint-employer status under this Act, the terms employee and employer referenced in such section shall have the meanings given such terms in this section..